                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION


JUSTIN BURNS                                                                    PLAINTIFF
ADC #146885

v.                                  No: 5:19-cv-00143 JM


WASHINGTON, et al.                                                           DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 30th day of December, 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
